Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given in the interview with Mr. Timothy Flory on 8 June 2021 to amend the claims as following:

In the claims:
1. (Currently amended) A vehicular interior rearview mirror assembly, the vehicular interior rearview mirror assembly comprising:
a mirror head comprising a mirror casing and a transflective reflective element, wherein the transflective reflective element comprises a transflective mirror reflector at a surface thereof;
wherein the mirror head is adjustably mounted at a mounting structure configured for mounting at an in-cabin portion of a vehicle equipped with the vehicular interior rearview mirror assembly; 
a plurality of user input elements at the mirror head;

wherein each of the individual user input elements comprises at least one selected from the group consisting of (i) a touch sensor and (ii) a proximity sensor;
wherein at least one of the individual user input elements comprises a user input element for an imaging system of the vehicle;
a plurality of display elements;
wherein each individual display element of the plurality of display elements is associated with a respective user input element of the plurality of user input elements;
wherein each individual display element of the plurality of display elements is selectively activated by activation of its respective user input element; 
wherein each individual display element and its respective user input element are located local to one another such that a cognitive relationship between actuation by a user of the respective user input element and activation of the associated individual display element is established; 
wherein, with the mounting structure mounted at the in-cabin portion of the vehicle, the individual display elements of the plurality of display elements are arranged above respective ones of the individual user input elements; and 
wherein the plurality of display elements is disposed behind the transflective mirror reflector of the transflective reflective element, and wherein each of the plurality of display elements, when activated, displays through the transflective mirror reflector of the transflective reflective element.

6-7 (Canceled)

20. (Currently amended) A vehicular interior rearview mirror assembly, the vehicular interior rearview mirror assembly comprising:
a mirror head comprising a mirror casing and a transflective reflective element, wherein the transflective reflective element comprises a transflective mirror reflector at a surface thereof;
wherein the mirror head is adjustably mounted at a mounting structure configured for mounting at an in-cabin portion of a vehicle equipped with the vehicular interior rearview mirror assembly; 
a plurality of user input elements disposed at the mirror head;
wherein, with the mounting structure mounted at the in-cabin portion of the vehicle, individual user input elements of the plurality of user input elements are arranged in a row below the transflective reflective element;
wherein each of the individual user input elements comprises at least one selected from the group consisting of (i) a touch sensor and (ii) a proximity sensor;
wherein at least one of the individual user input elements comprises a user input element for an imaging system of the vehicle;
wherein the imaging system of the vehicle comprises a plurality of rearward viewing cameras disposed at the vehicle; 
wherein the imaging system of the vehicle comprises a video display screen that is operable to display video images derived from image data captured by the plurality of rearward viewing cameras; 

wherein each individual display element of the plurality of display elements is associated with a respective user input element of the plurality of user input elements;
wherein each individual display element of the plurality of display elements is selectively activated by activation of its respective user input element; 
wherein each individual display element and its respective user input element are located local to one another such that a cognitive relationship between actuation by a user of the respective user input element and activation of the associated individual display element is established; 
wherein, with the mounting structure mounted at the in-cabin portion of the vehicle, the individual display elements of the plurality of display elements are arranged above respective ones of the individual user input elements; and 
wherein the plurality of display elements is disposed behind the transflective mirror reflector of the transflective reflective element, and wherein each of the plurality of display elements, when activated, displays through the transflective mirror reflector of the transflective reflective element.

23-24 (Canceled)

27. (Currently amended) A vehicular interior rearview mirror assembly, the vehicular interior rearview mirror assembly comprising:
a mirror head comprising a mirror casing and a transflective reflective element, wherein the transflective reflective element comprises a transflective mirror reflector at a surface thereof;

a plurality of user input elements at the mirror head;
wherein, with the mounting structure mounted at the in-cabin portion of the vehicle, individual user input elements of the plurality of user input elements are arranged in a row below the transflective reflective element;
wherein the individual user input elements are backlit by at least one light emitting diode; 
wherein each of the individual user input elements comprises at least one selected from the group consisting of (i) a touch sensor and (ii) a proximity sensor;
wherein at least one of the individual user input elements comprises a user input element for an imaging system of the vehicle;
wherein the imaging system comprises a video display system that displays video images derived from image data captured by at least one camera of the vehicle; 
a plurality of display elements;
wherein each individual display element of the plurality of display elements is associated with a respective user input element of the plurality of user input elements;
wherein each individual display element of the plurality of display elements is selectively activated by activation of its respective user input element; 
wherein each individual display element and its respective user input element are located local to one another such that a cognitive relationship between actuation by a user of the respective user input element and activation of the associated individual display element is established; 
wherein, with the mounting structure mounted at the in-cabin portion of the vehicle, the individual display elements of the plurality of display elements are arranged above respective ones of the individual user input elements; and 
wherein the plurality of display elements is disposed behind the transflective mirror reflector of the transflective reflective element, and wherein each of the plurality of display elements, when activated, displays through the transflective mirror reflector of the transflective reflective element.

29-30 (Canceled)

Reasons for Allowance
3.	Claims 1-5, 8-22, 25-28 and 31 are allowed.

4.	The following is an examiner’s statement of reasons for allowance:
The claims are allowed because the cited prior art does not teach or suggest, either alone or in combination:  “each individual display element and its respective user input element are located local to one another such that a cognitive relationship between actuation by a user of the respective user input element and activation of the associated individual display element is established; , the individual display elements of the plurality of display elements are arranged above respective ones of the individual user input elements; and the plurality of display elements is disposed behind the transflective mirror reflector of the transflective reflective element, and wherein each of the plurality of display elements, when activated, displays through the 
Considering claims 1, 20 and 27 the best prior art found during examination, Quist et al. (US 2002/0044065), a vehicular mirror system includes a mirror assembly with a mirror casing having a reflective element with a rearward field of view when the mirror assembly is mounted to a vehicle. The mirror casing includes a mounting portion that is adapted to mount the mirror casing to the vehicle. At least one user-actuatable selector element is provided at the reflective element for access by a driver of the vehicle. The mirror assembly further includes at least one display element, which is actuatable to display at least one image in response to the selector element being actuated by the driver [0004].
The other best prior art found, Schofield et al. (US 2003/0169522) teaches an accessory system of a vehicle comprises an accessory module assembly having a mounting portion, a head portion and a rearview mirror assembly. The mounting portion extends generally upward when mounted to an attachment member at a vehicle windshield. The head portion may extend generally horizontally and rearwardly with respect to the vehicle from an upper portion of the mounting portion. The head portion comprises electronic circuitry for at least one accessory. The mirror assembly is mountable to the mounting portion, with the head portion of the accessory module assembly extending generally above the mirror casing. The head portion may be viewable and/or user accessible above the mirror casing when the mirror assembly is mounted to the mounting portion [abstract], the head portion may comprise a display element and/or a user input device associated with the accessory. The display element and/or user input device may be viewable and/or user accessible above the mirror casing when the mirror assembly is mounted to the second attachment member[0010] and the interior rearview mirror assembly comprises a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED BARAKAT whose telephone number is (571)270-3696.  The examiner can normally be reached on 9:00am-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/MOHAMED BARAKAT/
Primary Examiner, Art Unit 2689